COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 DIETRICH EARL SHANNON,                        §
                                                               No. 08-13-00320-CR
                  Appellant,                   §
                                                                  Appeal from the
 v.                                            §
                                                           Criminal District Court No. 7
 THE STATE OF TEXAS,                           §
                                                              of Dallas County, Texas
                  Appellee.                    §
                                                                (TC# F-1259228-Y)


                                       JUDGMENT

       The Court has considered this cause on the record and concludes the judgment of

conviction should be modified to reflect Appellant’s pleas of “not true” to the State’s notice of

enhancements, and the jury’s “true” enhancement findings to the two enhancement paragraphs.

We therefore affirm the judgment of the trial court as modified. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 21ST DAY OF OCTOBER, 2015.


                                            STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.